               Case 2:21-cv-00014-KJD-EJY Document 5 Filed 06/15/21 Page 1 of 6



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5       DARYN S. RICHARDSON,                                  Case No. 2:21-cv-00014-KJD-EJY
 6                                          Petitioner,
                v.                                                          ORDER
 7
         WARDEN CALVIN JOHNSON, et al.,
 8
                                         Respondents.
 9

10             This pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 comes before
11   the Court for initial review under Rule 4 of the Rules Governing Section 2254 1 Cases in the United
12   States District Courts. Following review of the petition, its attachments, and the state court records
13   in Petitioner Daryn Richardson’s criminal case and appeals, 2 the Court will order petitioner to
14   show cause why it should not be dismissed as untimely. 3
15        I.         BACKGROUND
16             Petitioner challenges a conviction and sentence imposed by the Eighth Judicial District
17   Court for Clark County (“state court”). A jury found him guilty of sexual assault resulting in
18   substantial bodily harm and battery with intent to commit sexual assault resulting in substantial
19   bodily harm. On February 23, 2017, the state district court entered a judgment of conviction and
20   sentenced Petitioner to fifteen years to life and a consecutive term of ten years to life. Petitioner
21   appealed and on October 2, 2018, the Nevada Supreme Court affirmed the judgment of conviction.
22   1
      All references to a “Habeas Rule” or the “Habeas Rules” in this order identify the Rules
23   Governing Section 2254 Cases in the United States District Courts.

24   2
       Petitioner has attached only some of the written findings of the state courts to his petition.
     However, the dockets of his criminal action and appeals are available online, and the Court takes
25
     judicial notice of the online docket records of the Second Judicial District Court and Nevada
26   appellate courts, which may be accessed by the public online at: www.clarkcountycourts.us and
     www.caseinfo.nvsupremecourt.us/public/caseSearch.do .
27
     3
      Petitioner has filed a motion for appointment of counsel, which the Court defers consideration of
28   until after petitioner has responded to this order to show cause.


                                                          1
               Case 2:21-cv-00014-KJD-EJY Document 5 Filed 06/15/21 Page 2 of 6



 1             On October 22, 2019, Petitioner filed a state habeas petition and on March 30, 2020, the

 2   state district court denied his state habeas petition. Petitioner did not appeal the denial of his state

 3   habeas petition. On January 4, 2021, Petitioner dispatched the instant federal habeas petition for

 4   filing. ECF No. 1.

 5      II.        IFP APPLICATION

 6             Pursuant to 28 U.S.C. § 1915 and LSR 1-1 of the Local Rules of Practice, any person who

 7   is unable to prepay the fees in a civil case may request permission to proceed in forma pauperis

 8   (“IFP”). Indigent prisoners who do not have the money to pay the five dollar ($5.00) filing fee for

 9   a habeas petition may apply for IFP status. A prisoner’s IFP application must be submitted on the

10   form provided by the court and include specific financial documents. 28 U.S.C. § 1915; LSR 1-1,

11   LSR 1-2. The Court has considered Petitioner’s IFP application along with the attached financial

12   documents and concludes that he cannot pay the $5.00 filing fee. The IFP application will therefore

13   be granted.

14      III.       ORDER TO SHOW CAUSE

15                 a. Timeliness

16             Habeas Rule 4 requires the assigned judge to examine the habeas petition and order a

17   response unless it “plainly appears” that the petitioner is not entitled to relief. See Valdez v.

18   Montgomery, 918 F.3d 687, 693 (9th Cir. 2019). This rule allows courts to screen and dismiss

19   petitions that are patently frivolous, vague, conclusory, palpably incredible, or false. Hendricks v.

20   Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (collecting cases). The judge may also dismiss claims

21   at screening for procedural defects. Boyd v. Thompson, 147 F.3d 1124, 1128 (9th Cir. 1998).

22             The Antiterrorism and Effective Death Penalty Act (AEDPA) establishes a one-year

23   limitation period for state prisoners to file a federal habeas petition under 28 U.S.C. § 2254. The

24   one-year limitation period, i.e., 365 days, begins to run from the latest of four possible triggering

25   dates, with the most common being the date on which the petitioner’s judgment of conviction

26   became final by either the conclusion of direct appellate review or the expiration of the time for

27   seeking such review. 28 U.S.C. § 2244(d)(1)(A). For a Nevada prisoner pursuing a direct appeal,

28   a conviction becomes final when the 90-day period for filing a petition for certiorari in the Supreme


                                                        2
             Case 2:21-cv-00014-KJD-EJY Document 5 Filed 06/15/21 Page 3 of 6



 1   Court of the United States expires after a Nevada appellate court has entered judgment or the

 2   Supreme Court of Nevada has denied discretionary review. Harris v. Carter, 515 F.3d 1051, 1053

 3   n.1 (9th Cir. 2008); Shannon v. Newland, 410 F.3d 1083, 1086 (9th Cir. 2005); Sup. Ct. R. 13.

 4          The AEDPA limitation period is tolled while a “properly filed” state post-conviction

 5   proceeding or other collateral review is pending. 28 U.S.C. § 2244(d)(2). But no statutory tolling

 6   is allowed for the period of time between finality of a direct appeal and the filing of a petition for

 7   post-conviction relief in state court because no state court proceeding is pending during that time.

 8   Nino v. Galaza, 183 F.3d 1003, 1006–07 (9th Cir. 1999); Rasberry v. Garcia, 448 F.3d 1150, 1153

 9   n.1 (9th Cir. 2006). And no statutory tolling is allowed for the period between the finality of a

10   post-conviction appeal and the filing of a federal petition. Nino, 183 F.3d at 1007.

11          Here, Petitioner’s conviction became final when the time expired for filing a petition for

12   writ of certiorari with the Supreme Court of the United States on December 31, 2018. The federal

13   limitation period began running the following day. Petitioner timely filed his state petition on

14   October 22, 2019, tolling the AEDPA clock. As a result, 294 days elapsed between the finality of

15   judgment and the filing of the state petition. The remaining 71 days of the AEDPA limitation

16   period was statutorily tolled during the pendency of all proceedings related to his state petition.

17   The state district court denied his state habeas petition on March 30, 2020. Accordingly, under the

18   Nevada Rules of Appellate Procedue (“NRAP”), Petitioner had 30 days, or until April 30, 2020 to

19   appeal the denial of his state habeas petition. Therefore, the judgment in that case became final

20   and statutory tolling ended, when the time for appeal ran out on April 30, 2020. The AEDPA clock

21   restarted the following day and expired 71 days later on July 11, 2020. The federal petition was

22   mailed to this court on January 4, 2021. Absent another basis for telling or delayed accrual,

23   Petitioner filed his petition over five-and-a-half months after the AEDPA limitation period expired.

24   As a result, Petitioner must show cause why the petition should not be dismissed with prejudice as

25   time-barred.

26          The one-year limitation period may be equitably tolled. Equitable tolling is appropriate

27   only if the petitioner can show that: (1) he has been pursuing his rights diligently, and (2) some

28   extraordinary circumstance stood in his way and prevented timely filing. Holland v. Florida, 560


                                                       3
             Case 2:21-cv-00014-KJD-EJY Document 5 Filed 06/15/21 Page 4 of 6



 1   U.S. 631, 649 (2010). Equitable tolling is “unavailable in most cases,” Miles v. Prunty, 187 F.3d

 2   1104, 1107 (9th Cir. 1999), and “the threshold necessary to trigger equitable tolling is very high,

 3   lest the exceptions swallow the rule,” Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002)

 4   (quotation omitted)). The petitioner ultimately has the burden of proof on this “extraordinary

 5   exclusion.” Id. at 1065. He must demonstrate a causal relationship between the extraordinary

 6   circumstance and the lateness of his filing. E.g., Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir.

 7   2003); accord Bryant v. Arizona Att’y General, 499 F.3d 1056, 1061 (9th Cir. 2007). In addition,

 8   under certain circumstances the one-year limitation period may begin running on a later date or

 9   may be statutorily tolled. 28 U.S.C. § 2244(d)(1)(B), (C), (D) & (d)(2).

10           If Petitioner seeks to avoid application of the limitation period based upon a claim of actual

11   innocence, he must come forward with new, reliable evidence tending to establish actual factual

12   innocence, i.e., tending to establish that no juror acting reasonably would have found him guilty

13   beyond a reasonable doubt. See McQuiggin v. Perkins, 569 U.S. 383 (2013); House v. Bell, 547

14   U.S. 518 (2006); Lee v. Lampert, 653 F.3d 929 (9th Cir. 2011) (en banc). In this regard, “‘actual

15   innocence’ means factual innocence, not mere legal insufficiency.” Bousley v. United States, 523

16   U.S. 624, 623 (1998).

17              b. Procedural Default

18           Under the procedural default doctrine, federal review of a habeas claim may be barred if

19   the state courts rejected the claim on an independent and adequate state law ground due to a

20   procedural default by the petitioner. Nevada law prohibits state prisoners from seeking post-

21   conviction relief in a petition for writ of habeas corpus where the grounds for the petition could

22   have been raised in a direct appeal. NRS 34.810(1)(b)(2). The Ninth Circuit has found

23   this statute to be an independent and adequate state procedural rule as applied to non-capital

24   cases. E.g., Vang v. Nevada, 329 F.3d 1069, 1073–74 (9th Cir. 2003).

25           When a prisoner “procedurally defaults” a federal claim, judicial review is barred unless

26   he can show either: (1) “cause for the default and actual prejudice as a result of the alleged violation

27   of federal law,” or (2) “that failure to consider the claims will result in a fundamental

28   miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991); McQuiggin v. Perkins,


                                                        4
             Case 2:21-cv-00014-KJD-EJY Document 5 Filed 06/15/21 Page 5 of 6



 1   569 U.S. 383, 386 (2013) (the miscarriage of justice exception ensures “that federal constitutional

 2   errors do not result in the incarceration of innocent persons”). See also Schlup v. Delo, 513 U.S.

 3   298, 329 (1995). To demonstrate cause, a petitioner must show that some external and objective

 4   factor impeded his efforts to comply with the state’s procedural rule. Maples v. Thomas, 565 U.S.

 5   266, 280–81 (2012). Ignorance or inadvertence does not constitute cause. Murray v. Carrier, 477

 6   U.S. 478, 486–87 (1986). To show prejudice, a petitioner bears the burden of showing not merely

 7   that the error created a possibility of prejudice, but that the error worked to his actual and

 8   substantial disadvantage, infecting the entire proceeding with constitutional error. Carrier, 477

 9   U.S. at 494; Bradford v. Davis, 923 F.3d 599, 613 (9th Cir. 2019).

10          In the present case, Petitioner acknowledges that federal Ground 1 was not raised on direct

11   appeal. ECF No. 1-1 at 3. The state district court held that the claim presented in the state habeas

12   petition was waived because the claim needed to be raised on direct appeal. Petitioner therefore

13   must show cause why Ground 1 should not be dismissed with prejudice as procedurally defaulted.

14          IT IS THEREFORE ORDERED:

15          1. Petitioner Daryn S. Richardson’s Application to Proceed In Forma Pauperis (ECF

16              No. 4) is GRANTED.

17          2. Petitioner must show cause in writing within 30 days of the date of entry of this order:

18              (a) why this action should not be dismissed as untimely; and (b) why Ground 1 should

19              not be dismissed on the basis of procedural default. If Petitioner does not timely

20              respond to this order, the petition will be dismissed with prejudice without further

21              notice. If Petitioner responds but fails to show specific, detailed, and competent

22              evidence why the petition should not be dismissed as untimely, the action will be

23              dismissed with prejudice.

24          3. Any assertions of fact Petitioner makes in response to this order must be detailed, must

25              be specific as to time and place, and must be supported by competent evidence. The

26              Court will not consider any assertions of fact that are not specific as to time and place,

27              that are not made in a declaration under penalty of perjury based upon personal

28              knowledge, or that are not supported by competent evidence Petitioner filed in the


                                                      5
     Case 2:21-cv-00014-KJD-EJY Document 5 Filed 06/15/21 Page 6 of 6



 1      federal record. Petitioner must attach copies of all materials upon which he bases his

 2      argument that the petition should not be dismissed as untimely. Unsupported assertions

 3      of fact will be disregarded.

 4   DATED: June 15, 2021.

 5

 6                                               KENT J. DAWSON
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                            6
